PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/969,928
Filing Date: May 3, 2018
Appellant: Juergen Cezanne et al.
	


__________________
Attorney: Puja S. Detjen
Registration No. 72,311
For Appellant




EXAMINER’S ANSWER
This is in response to the appeal brief filed on 12/02/2021 appealing from the Final Office Action (OA) mailed on 07/01/2021. The present application is being examined under the pre-AIA  first to invent provisions.


Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office Action (OA) dated 07/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The following ground(s) of rejection are applicable to the appealed claims.

Arguments:
Appellant argued that Takano and Kim fail to teach the amended limitations “obtaining information for performing a beam refinement procedure, wherein the information indicates a plurality of channel state information reference signals (CSI-RSs) of are to be transmitted by the base station using a same transmit beam”.
Examiner’s Responses:
Examiner respectfully disagrees. Takano’s figure 25 clearly discloses that the terminal apparatus 200 to obtain CSI-RS configurations and CSI-RS signals from the Base Station 100 at step S401.
The terminal apparatus 200 performs measurement on the basis of the CSI-RS (S405). Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407). Then, the terminal apparatus 200 reports information indicating the appropriate beam to the base station 100 as the report information (S409). See Takano’s figure 25 and ¶. [0211]-¶. [0212]. 

    PNG
    media_image2.png
    674
    822
    media_image2.png
    Greyscale





Appellant further argued that Takano fails to teach “using a same transmit beam” as recited in the claims. Appellant also contended that “using a same transmit beam” means to use a transmit beam that is pointed in a same direction while transmitting a plurality of CSI-RSs.
Examiner’s Responses:
Examiner disagrees. Just like Appellant’s statement, i.e., “using a same transmit beam” means to use a single transmit beam pointing in a same direction, Takano’s figure 5 illustrates that each of unique directional beam is destined for each of user equipments. The figure 5 further shows the need of using unique/same directional beam for each User Equipment because the directional beam formed by the eNB could be reflected. See Takano’s ¶. [0082]. The directional beam may interfere with other directional beams that are close to the directional beam in the radiation direction due to the reflection by the directional beam. That’s the reason why Takano’s invention describes that the directional beam 31 is only assigned for the UE 21, the directional beam 33 is for the UE 23, and the directional beam 35 is for the UE 25. Takano further explains that the use of one same directional beam for each UE for the rest of the communication is to avoid interferences caused by the reflection. Once the direction beam is assigned to the UE, it stays to communicate with the same UE. See Takano: ¶. [0082]-[0083].
Takano’s figure 5 is shown in below with the labels:

    PNG
    media_image3.png
    471
    762
    media_image3.png
    Greyscale

Takano’s inventive concept is almost identical to the Appellant’s P3 procedure as provided in the Appellant’s figure 8. According to the Appellant’s figure 8 and the P3 procedure, the base station uses a same/unique transmit beam 810 that is pointed to the UE to avoid transmission bursts. See Appellant’s spec., ¶. [0086] and ¶. [0088]. 
Takano also uses the unique directional beam for each of UE to avoid interference caused by the radiated reflection. Takano’s figure 5 illustrates that each of unique directional beams is also pointed to a specified UE. In other words, the eNB 11 forms a directional beam 31 for the UE 21, a directional beam 33 for the UE 23, and a directional beam 35 for the UE 25. In this example, the directional beams 31, 33, and 35 are not reflected, and interference does not occur among the directional beams 31, 33, and 35. In fact, Takano’s invention is even more versatile and specific because the eNB 11 can communicate with multiple User Equipment (UEs) using a different/unique directional beam for different UE without having interferences, whilst 
Appellant’s invention can only transmit from one BS to one UE with one single beam. Therefore, Takano discloses the processing of using unique/same directional beam that is directed to an allocated user equipment to perform measurement on the CSI-RS and to avoid any interference.

Arguments,
Appellant further argued that Takano fails to teach “using as same transmit beam” by referring to the P3 Procedure as described in the application. Moreover, it is also understood that Appellant is relying upon the figure 8’s P3 procedure in this current claimed invention. See Page 10 of the Brief. As per the P3 procedure, the Base Station is capable to use only one single transmit beam because “the transmit beam 810” is the only beam to transmit CSI-RSs to the UE. See the Appellant’s figure 8 and P3 procedure are reproduced in below:

    PNG
    media_image4.png
    830
    772
    media_image4.png
    Greyscale



It appears that Appellant’s P3 procedure is contradicting to the claim 14 because claim 14 recites that the BS has to decide to select multiple transmit beams out of the multiple transmit beams. See the highlighted portions of the claim 14. As per Appellant’s P3 procedure, however, the BS only requires to use one same/singular transmit beam 810, i.e., no plural beams, to transmit the CSI-RSs signals. No selection of multiple transmit beams out of available one transmit beam can reasonably be made. Therefore, claim 14 limitations are NOT consistence with the P3 procedure from which the Appellant stood the inventive concept for this instant application. The same/similar limitations are cited in the independent claims 24 and 26 as well. Thus, Appellant’s above argument contradicts to itself.
Examiner has only brought up the Appellant’s contradictory statement because the Appeal Board may require to pay attention how the Base Station (BS) to choose multiple transmit beams out of the available one transmit beam “810”.
Even though, Appellant has just made the contradictory statement to the claims 14, 24, and 26, Takano still teaches the base station to use a singular transmit beam to transmit the CSI-RSs signals to the UE. As per Takano’s figure 5, each of unique directional beams is also pointed to a specified UE. In other words, the eNB 11 forms a directional beam 31 for the UE 21, a directional beam 33 for the UE 23, and a directional beam 35 for the UE 25. In this example, the directional beams 31, 33, and 35 are not reflected, and interference does not occur among the directional beams 31, 33, and 35. Thus, Takano clearly discloses the use of one same directional beam for each UE for the rest of the communication to avoid interferences caused by the reflection. Once the direction beam is assigned to the UE, it stays to communicate with the same UE.

Appellant further argued that Takano further fails to teach “the information for performing a beam refinement procedure”. Appellant also contended that Takano’s direction beam is used to transmit DMRS and data, which is not a beam refinement procedure.
Responses:
Examiner further disagrees. There may be a bit of misunderstanding from the Appellant side as to how the Appellant is interpreting Takano’s inventions. As cited to the Appellant on many occasions on the previous Office Actions, Takano reasonably teaches that the terminal apparatus 200 performs measurement on the basis of the CSI-RS (S405).  Then, the terminal apparatus 200 selects an appropriate directional beam on the basis of a result of the measurement (S407). Then, the terminal apparatus 200 reports information indicating the appropriate beam to the base station 100 as the report information (S409). The base station 100 decides the appropriate directional beam as the directional beam for transmitting the signal destined for the terminal apparatus 200 and acquires the antenna-related information for the appropriate directional beam (S411). The antenna-related information is information related to the antenna port allocated to the appropriate directional beam for transmission by the appropriate directional beam. See Takano’s figure 25, and ¶. [0212]-[0213]. 
The term “CSI” is a very well known term in the wireless communication area, since CSI provides the quality of the channel properties of the communication link. The terminal 200 analyzes the CSI-RS configuration received from the base station 100. Based on the quality of the CSI-RS measurement, the procedure refines the appropriate directional beam to communicate between the terminal and the base station or network.
Takano teaches the method of “performing a beam refinement procedure” using the CSI-RS configurations between the user terminal and the base station.

    PNG
    media_image2.png
    674
    822
    media_image2.png
    Greyscale

Takano’s figure 5 further illustrates that each of unique directional beam is destined for each of UEs. The reason of using the same/unique the directional beam is avoid beams interference by the eNB. See Takano’s ¶. [0082]. The directional beam may interfere with other directional beams that are close to the directional beam in the radiation direction due to the reflection by the directional beam. That’s the reason why Takano discloses that the directional beam 31 is only assigned for the UE 21, the directional beam 33 is for the UE 23, and the directional beam 35 is for the UE 25. Takano clearly discloses the use of one same directional beam for each UE for Takano: ¶. [0081]-[0082].

Arguments:
Appellant further argued that Takano uses “different direction beams” transmitted by the BS instead of using “a same directional beam”. The terminal apparatus 200 would not be able to determine an appropriate directional beam for the BS 100.
Examiner’s responses:
Examiner further disagrees. As cited in the Takano’s figure 5, the figure 5 clearly illustrates that each of same/individual directional beam are needed for each User Equipment because the directional beam formed by the eNB could be reflected. The directional beam may interfere with other directional beams that are close to the directional beam in the radiation direction due to the reflection by the directional beam. That’s the reason why Takano’s invention discloses that the directional beam 31 is only assigned for the UE 21, the directional beam 33 is assigned for the UE 23, and the directional beam 35 is assigned for the UE 25. 



Appellant further argued that Kim also fail to teach transmitting “a same transmit beam” as recited in the claim.
Examiner’s responses:
Examiner further disagrees. Takano teaches the process of obtaining information for performing a beam refinement procedure, and transmitting a unique directional beam to each of UEs. The eNB 11 forms a directional beam 31 for the UE 21, a directional beam 33 for the UE 23, and a directional beam 35 for the UE 25. In this example, the directional beams 31, 33, and 35 are not reflected, and interference does not occur among the directional beams 31, 33, and 35. Each of individual/same directional beam is assigned for a specific UE to avoid any interference caused by reflection by the directional beam. Therefore, Takano teaches the method to transmit “a same transmit beam”. The only limitation that Takano missing is the term “same”, although Takano’s the assigned directional beam to each UE could be rationally analyzed as a process of using the same directional beam to transmit under the BRI.
For the purpose of the compact prosecution and Arguendo, however, Examiner further applied the secondary art “Kim et al.” to teach the limitations of “transmitting using a same transmit beam.” Kim teaches that the eNB configures BF CSI-RS ports to all of which the same vertical beam is applied, for a UE. The vertical beam is controlled to a specific vertical tilting angle as a target angle, and BF CSI-RSs may be generated simply by multiplying a transmission signal by a Discrete Fourier Transform (DFT) vector. See Kim’s ¶. [0114]. The rationale to combine teachings of Kim and Takano is that Kim’s the process of using the same vertical beam to configure CSI-RSs for the UE could be apparently implemented into Takano’s process of assigning the directional beam to the UE. The motivation is not only to provide an improvement Kim: Para. [0056].

Arguments:
Appellant further argued that Kim expressly discloses that different BF CSI-RSs are transmitted using different vertical beams, i.e., not the same vertical beam.
Examiner’s responses:
Examiner further disagrees because Kim clearly teaches the process of using the same vertical beam for configuring Beam Forming (BF) CSI-RS ports. The CSI-RS ports are operated to transmit the CSI-RSs signals. Thus, Kim’s using the same vertical beam meets the limitations “transmitting a same transmit beam”.


Conclusion
In view of the above reasoning, the combined teaching of Takano in view of Kim successfully teaches each and every limitations of the current claims. As opposed to the Appellant’s alleged statement, i.e., the Examiner errs in the rejections, no errors are found in the teachings of Takano and Kim as rejected in the Final Office Action. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.

Respectfully Submitted,
/SAI AUNG/Primary Examiner, Art Unit 2416                 



                                                                                                              
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.